El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El acusado fué convicto por poseer un alambique en con-travención a las disposiciones de la Ley Nacional de Prohi-bición. La única prueba contra él fué la declaración de un policía, quien halló un alambique destilando detrás de la casa de Ramón Camacho, al acusado parado cerca del alam-bique y que aquél vivía en dicha casa. Es enteramente evi-dente que estos hechos no constituían una cadena de evi-dencia circunstancial suficiente para declarar al acusado culpable. Si se hubiese demostrado que el acusado en alguna forma ayudaba o contribuía al funcionamiento del alambi-que, Bland v. State, 244 S. W. 1023, sería ésta una circuns-tancia que bastaría para declararle culpable, pero su mera presencia es consistente con el hecho de que se hallara allí inocentemente por curiosidad o por pura casualidad. Tal vez se presentaría un caso distinto si el acusado hubiese sido el dueño de la casa y de los terrenos en que el -alambi-que fué encontrado.

Debe revocarse la sentencia apelada y absolverse al acu-sado.